EXHIBIT 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on Form S-8 File Nos. 33-98518, 33-98516, and 333-143442 of LSB Financial Corp. of our Report of Independent Registered Public Accounting Firm, dated March 10, 2008 on the consolidated balance sheets of LSB Financial Corp. as of December 31, 2007 and 2006 and on the consolidated statements of income, changes in shareholders’ equity and cash flows for the years then ended, which report is included in Form 10-K of LSB Financial Corp. for the year ended December 31, 2007. Indianapolis,
